PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/716,050
Filing Date: 26 Sep 2017
Appellant(s): Hsieh et al.



__________________
Kevin P. Rollins Reg. No. 64,260
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 19 March, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 29 October, 2020 from which the appeal is taken is being maintained by the examiner. 
1. Claims 1, 2, 4-6, 8, 9, 11-13, and 16-20 stand rejected under 35 U.S.C. § 103 over U.S. Patent Application Pub. No. 2015/0012720 to Tanba et al. (“Tanba”) in view of U.S. Patent Application Pub. No. 2012/0221805 to Hjul (“Hjul”), in view of U.S. Patent No. 8,669,987 to Redshaw et al. (“Redshaw”), and further in view of U.S. Patent Application Pub. No. 2006/0253498 to Barrs et al. (“Barrs”). 
2. Claims 14 and 15 stand rejected under 35 U.S.C. § 103 over Tanba in view of Hjul, in view of Redshaw, in view of Barrs, and further in view of U.S. Patent Application Pub. No. 2010/0149199 to Jacoby (“Jacoby”). 
3. Claim 21 stands rejected under 35 U.S.C. § 103 over Tanba in view of Hjul, in view of Redshaw, in view of Barrs, and further in view of U.S. Patent Application Pub. No. 2009/0228124 to Kato et al. (“Kato”).
4. Claim 22 stands rejected under 35 U.S.C. § 103 over Tanba in view of Hjul, in view of Redshaw, in view of Barrs, and further in view of U.S. Patent Application Pub. No. 2007/0110389 to Hayashi et al. (“Hayashi”). 
5. Claim 23 stands rejected under 35 U.S.C. § 103 over Tanba in view of Hjul, in view of Redshaw, in view of Barrs, and further in view of U.S. Patent Application Pub. No. 2016/0284072 to Hsu (“Hsu”).


(2) Response to Argument
The combination of Tanba, Hjul, Redshaw, and Barrs fails to teach or suggest the reserved heap memory is a portion of the heap memory and a size of the reserved heap memory is less than a size of the loaded data. (Brief pg. 12-15)

Examiner respectfully disagree. Appellant is comparing “size equal to or larger” of Tanba to the size that is “less than the size of the loaded data”. Examiner would like to point out that appellant mischaracterizing the full teaching of Tanba’s reference. Tanba teaches when the remaining size of the physical area is not sufficient for the shortage size (Tanba, Fig. 5, S12, NO). Then, a new physical area is needed for mapping the unmapped virtual area/shortage size (Tanba, Fig. 5, S18). That is, if there is not a physical area having a size equal to or larger than the shortage size (requested/needed size) then more space is needed, which is corresponding to the claimed limitation the “size of the reserved” memory is “less than the size of the loaded data”. 
For instance, Tanba teaches a memory management mechanism that mapping the virtual memory space to the physical memory space (Tanba, Fig. 3A) for image processing, and the original portions of virtual memory areas (Tanba, Fig. 6A, 91+92) are mapped to the physical area (Tanba, Fig. 6A) (as reserved memory area for image processing). When detecting that the data writing to a virtual memory area is not mapped to any physical areas during a new data writing request made by an application (Tanba, Fig. 6A, Shortage size not mapped to any physical area, Fig. 6B, 93), then the system will need to select/reserve a physical area from the portions of the physical memory space for the unmapped virtual area. 
equal to or larger than the size required for the data writing (Tanba, Fig. 5, S12; [0046] lines 2-9, data writing by the application 21 is data writing to a virtual area …the memory area managing unit 22 determines a size of physical area required for the data writing (i.e. a shortage size), refers to the memory pool table and determines whether or not a physical area having a size either equal to or larger than the shortage size is kept in the memory pool). 
If the selected physical area having the size is greater or equal to, then mapping the data writing (size) virtual area to the selected physical area (Tanba, Fig. 6c, [0051] lines 1-4). 
	However, when the remaining size of the physical area is not sufficient (Tanba, Fig. 5, S12, NO; [0052] lines 1-3, if no physical areas having a size either equal to or larger than the shortage size). Then, a new physical area is needed for mapping the unmapped virtual area (Tanba, Fig. 5, S18). That is due to the data writing of the application, more physical area is needed, but the physical area (Tanba, Figs. 6a-c) do not have enough space (i.e., there is not a physical area having a size equal to or larger than the shortage size (requested/needed size)), then more space is needed. Therefore, the original mapped/reserved virtual memory and physical memory areas are less than a size of the loaded data (less than a size of the loaded data in the virtual memory (shortage size)). 

As cited above, the memory management mechanism of Tanba merely does not recites use of heap memory but rather memory in general. Examiner has relied upon a portion of the heap memory (see Hjul, [0005] lines 2-7, allocation of a requested memory portion is gained…the application may access or allocate a portion of the heap, which may be a memory area reserved; [0009] lines 11-12, a data storage (for example a portion of a RAM, in particular a heap)). 
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the techniques of Tanba with Hjul because Hjul’s teaching of using the portion of the heap memory for application processing would have provided Tanba’s system with the advantage and capability to improve the memory allocation speed and system performance (see Hjul, [0002] lines 5-8, a speed of allocation and/or access of the physical memory is improved). 
To the extent that appellant is arguing against the references individually, the examiner reminds the appellant that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Further, Appellant argues Hjul, Redshaw and Barrs against teachings for which they have not been applied.
Therefore, Appellant’s argument has not been found to be persuasive.


2. The combination of Tanba, Hjul, Redshaw, and Barrs fails to teach or suggest
reserving ... at least some of a heap memory for carrying out the content
operation algorithm. (Brief pg. 15-17)

Appellant’s comment that “Tanba does not teach or suggest “reserving ... at least some of a heap memory for carrying out the content operation algorithm” at least because Tanba does not teach or suggest “a heap memory.” and “an application for controlling a wind turbine system does not correspond to “reserving ... at least some of a heap memory for carrying out the content operation algorithm” as recited in claim 1”.

Examiner respectfully disagree. Examiner would like to point out that Appellant is points to particular applications of the prior art references, i.e., Hjul’s application for the wind turbines, Redshaw’s unfixed and dynamically changing amounts of memory and Barrs’s garbage collector. However, Examiner has not relied upon these aspects of the prior arts but rather has combined heap memory management techniques taught by the respective references which are analogous to the memory management of the claimed invention. The fact is, Examiner used Tanba for teaching “reserving ... at least some of memory for carrying out the content operation algorithm” (see Tanba, Fig.3A, 61, 62 Physical area; Fig.5, S13, selecting a physical area in the memory pool; [0028] lines 2-6, performs image processing for image data…The application 21 allocates memory areas (i.e. memory areas in a virtual memory space, referred as virtual areas hereinafter) in the RAM 12 required for the image processing and performs the image processing using the virtual area). 
For example, Tanba teaches the virtual memory and physical memory are mapped for image processing, the original portions of virtual memory areas (Tanba, Fig. 
	However, Examiner explicitly pointing out that Hjul teaches this deficiency (see Hjul, [0005] lines 2-7, allocation of a requested memory portion is gained…the application may access or allocate a portion of the heap, which may be a memory area reserved; [0009] lines 11-12, a data storage (for example a portion of a RAM, in particular a heap).
	In addition, Appellant describing the wind turbines of Hjul has nothing to do its teaching of using heap memory as examiner has applied it to teach.
	Further, appellant’s argument to Redshaw and Barrs to the claim limitations aren’t applied, since Examiner used Tanba and Hjul for teaching that limitation.
	
Furthermore, Appellant’s comment that “unfixed and dynamically changing amounts of memory teaches away from “reserving ... at least some of a heap memory for carrying out the content operation algorithm” as recited claim 1, which even if arguing to correct reference, is a high bar that requires a reference (more or less) to state that something cannot be done; Appellant has not provided evidence as such. Examiner would like to direct the Appellant to MPEP § 1504.03 (III). The MPEP state 

Notwithstanding the fact that Appellant is arguing limitations that are not claimed (i.e. fixed amounts of memory), Examiner used Redshaw for teaching apply a respective content operation to the 10content, and the at least one instruction affecting at least two of the portions corresponding to the content that is to be modified (see Redshaw, Fig. 6a, MT0, MT1, MT2, MT3; Fig. 6b, MT0: 0.25, MT1: 0.25, MT2: 0.25, MT3: 0.5; Col 10, lines 51-53; Col 7, lines 5-10, lines 24-25; Col 15, lines 40-43, also see Col 2, lines 38-41, Col 2, lines 52-60). Unfixed and dynamically changing amounts of memory for different portion of the image (depth) data processing of Redshaw is proving a more advanced technique for the memory management which enable the system to reserve the sufficient amount of memory for processing different portions of image (depth) data. And thus the combination of Tanba, Hjul, Redshaw, and Barrs does in fact teach “reserving … at least some of a heap memory for carrying out the content operation algorithm” and does not teach away.
Therefore, Appellant’s argument has not been found to be persuasive.


3. The combination of Tanba, Hjul, Redshaw, and Barrs fails to teach or suggest reading, from the reserved heap memory, a modified portion of the plurality of portions (Brief pg. 17-18).

Appellant’s comment that “a manipulated object is not a modified portion of data of content. More importantly, Barrs does not teach or suggest a “reserved heap memory.” and “the Examiner’s language of reading and selecting an old, manipulated object does not correspond to “reading, from the reserved heap memory, a modified portion of the plurality of portions” as recited in claim 1”.

Examiner respectfully disagree. Examiner would like to point out that appellant mischaracterizing the Barrs’s reference. For example, Barrs teaches a mechanism that swapping the old manipulated/modified object from the heap memory to the virtual memory in order to free the space of the heap memory for another applications/program to use (see abstract of Barrs). The heap memory area has two portions for storing two objects (Barrs, Fig. 5, 526, 518 object data), and these two objects are used by the applications (Barrs, [0076] lines 3-4). 
During the execution of the application, the object will be changed due to modification or updates to the data (Barrs, [0005] lines 5-6; [0079] lines 6-8, allocate more space for objects 510 and object 512 as the object data and delta data increase for these objects). That is clear, the objects are modified, changed during the execution of the applications (see Barrs, Fig. 4, 410 heap; [0005] lines 3-6; [0006] lines 1-6, a heap is an area in which all of the objects created by an application are stored. During heap decreases, lines 14-16, A program or application has a reference to an object, which allows the program or application to manipulate the object; [0046] lines 2-3, A heap is an area of memory reserved for data; [0051] lines 9-12, virtual memory may be, for example, a swap file located on a disk. Virtual memory is used to simulate more physical memory than actually exists; [0127] lines 1-4; [0130] lines 4-6). 

Therefore, during the execution of the application, the object is modified and changed, and the application is continuing to read and access the object from the heap memory in order to manipulate it, which is in fact that corresponding to the claimed limitation of “reading, from the reserved heap memory, a modified portion of the plurality of portions”. Thus, Appellant’s argument has not been found to be persuasive.


4. The combination of Tanba, Hjul, Redshaw, and Barrs fails to teach or suggest the modified portion modified by performing at least one other instruction of the
plurality of instructions. (Brief pg. 18-19)

Appellant’s comment that “a modified memory management system does not correspond to “the modified portion modified by performing at least one other instruction of the plurality of instructions” as recited in claim 1”.

the modified portion modified by performing at least one other instruction of the plurality of instructions. For instance, Barrs teaches a technique of memory swapping mechanism. A portion of the physical disk is allocated as virtual memory (Barrs, [0051] lines 9-12, virtual memory may be, for example, a swap file located on a disk. Virtual memory is used to simulate more physical memory than actually exists). In Barrs, when the heap runs out of space, old data is swapped to disk, virtual memory, to make space in the heap for new data. It is clear that modified and updated data of the heap is read during execution of an application. 
In addition, Barrs recites “a program or application has a reference to an object (stored in heap), which allows the program or application to manipulate the object” (see Barrs, [0006] lines 14-18, A program or application has a reference to an object, which allows the program or application to manipulate the object; [0005] lines 3-6, During the execution of an application, the contents of these types of data storage elements will change or evolve. These changes occur due to modifications or updates to the data; [0079] lines 6-8). Thus, the object data has been modified by running/performing/executing the application/program (as instruction), manipulating objects, and swapping data to disk to make space in heap for new data.
Therefore, Appellant’s argument has not been found to be persuasive.


The combination of Tanba, Hjul, Redshaw, and Barrs fails to teach or suggest at least one instruction of the plurality of instructions as part of carrying out the
content operation algorithm, the at least one instruction affecting at least two of
the portions corresponding to the content that is to be modified. (Brief pg. 19-21)

Appellant’s comment that “a protect flag used to prevent multiple virtual areas from overlapping does not correspond to “at least one instruction of the plurality of instructions as part of carrying out the content operation algorithm, the at least one instruction affecting at least two of the portions corresponding to the content that is to be modified” as recited in claim 1.”

Examiner respectfully disagree. Again, Appellant mischaracterized the teaching of Tanba. Examiner would like to point out that Tanba explicitly teaches that a protect flag is used to protect other portions of memory from being overwritten whilst writing another section. This clearly shows that the writing to one portion may require more memory than that portion and “overlap” another portion (Tanba, [0030]). Returning to the protect flag, Appellant harps on the affirmative, however, the negative is equally applicable. That is to say, if the protect flag indicates that the other portion of memory is not needed to be protected, that memory can and will be allowed to be overwritten and thus affect two portions of memory. Not to mention, the breath of the claim language does not even require the other portion to be overwritten but rather merely affected. One can easily argue that even when not overwriting, if a flag must be set to protect the 

In addition, with respect to Appellant’s comment “at least one instruction of the plurality of instructions as part of carrying out the content operation algorithm”, Examiner would like to point out that Tanba clearly teaches at least one instruction of the plurality of instructions as part of carrying out the content operation algorithm. For instance, Tanba teaches a memory management mechanism that allocating the virtual memory areas for the image processing. When data reading or data writing request received from the application, the memory area managing unit performs conversion from the virtual address to a physical address (Tanba, [0028] lines 1-6, application 21 is a processing unit that performs image processing for image data…The application 21 allocates memory areas (i.e. memory areas in a virtual memory space, referred as virtual areas hereinafter) in the RAM 12 required for the image processing and performs the image processing using the virtual area [0029] lines 4-7). Thus, the image processing of Tanba is corresponding to the claimed limitation of the content operation algorithm.

Further, Examiner used Redshaw for teaching that the at least two of the portions corresponding to the content that is to be Modified. For instance, Redshaw teaches a mechanism that performing the image rendering by using four partial rendering operations (as plurality of instructions) and each partial rendering apply respective content operation (MT1, MT2, MT3) to the content (whole image rendering). Wherein updates the depth data stored (as content to be modified) ; Col 2, lines 52-60, The image is rendered one tile at a time by ISP 207…the result (i.e. depth data) from ISP 207 is stored to buffer memory 209 via compression/decompression unit 211 for temporary storage.), and this depth data is a map of per-pixel data containing depth-related information (see Col 14, lines 50-53, depth data can be stored for each pixel). Thus, updating the stored depth data in each partial render of the Redshaw is corresponding to the claimed limitation of at least two of the portions corresponding to the content that is to be modified.
Therefore, Appellant’s argument has not been found to be persuasive.


6. The combination of Tanba, Hjul, Redshaw, Barrs, and Hayashi fails to teach or
suggest the content includes digital video content and the at least one instruction
is an instruction to apply video compression to a reference frame of the digital
video content. (Brief pg. 21-22)

Appellant’s comment that “invalid frame information that indicates a set of 15 frame images is subjected to video compression does not correspond to “the content includes digital video content and the at least one instruction is an instruction to apply video compression to a reference frame of the digital video content” as recited in claim 22. This is because an invalid frame image is not a reference frame of digital video content.”

	Examiner respectfully disagree. Examiner would like to point out that claim 22 fails to specifically recite the details about what is the reference frame. As Broadest Reasonable Interpretation (BRI) and the Plain Meaning of Claim Terms (see MPEP § 2111.01), Examiner used Hayashi for teaching the concept of digital video content processing, and the at least one instruction is an instruction to apply video compression to a reference frame [any frame] of the digital video content.
For example, Hayashi teaches a mechanism for video compression on the video content, wherein the video content is an image group that containing plurality of frame images (see Hayashi [0082] lines 1-4,  MPEG-encoded video content is encoded in the unit of a GOP, which is an image group containing a plurality of frame images (the unit of information which is a set of a plurality of frames); [0093] lines 1-3, The control section 110 temporarily stores the video content supplied from the switching section 103 in the RAM 113 in the unit (video content operation with RAM); [0095] lines 7-8, a set of 15 frame images is subjected to video compression (as including instruction for processing the video frame). [0125] lines 1-6). Thus the video content of Hayashi is corresponding to digital video content, wherein the video compression on the plurality of frame images is corresponding to the at least one instruction is an instruction to apply video compression to a reference frame of the digital video content.
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the techniques of Tanba, Hjul, Redshaw and Barrs with Hayashi because Hayashi’s teaching of video content with video compression to the video frame would have provided Tanba, Hjul, Redshaw 
The teaching of the Hayashi is a teaching or suggestion that would have led one of ordinary skill to modify the Tanba, Hjul, Redshaw and Barrs’s system to arrive at the claimed invention. And, that is a simple substitution of one known element for another to obtain predictable result: The MPEP § 2143(I)(B)(1-3) states that (1) a finding that the prior art contained a device (method, product, etc.) which differed from the claimed device by the substitution of some components (step, element, etc.) with other components; (2) a finding that the substituted components and their functions were known in the art; (3) a finding that one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable. That is the combination of Tanba, Hjul, Redshaw and Barrs’s system merely does not recites use of video compression to a reference frame of the digital video content but rather image content in general. But Hayashi teaches video compression on the plurality of frame images of the video content, which was known. In making such a combination, it would have been a simple substitution and would yield the predictable results that allow the Tanba, Hjul, Redshaw and Barrs’s system has the capability to apply video compression to a reference [any] frame of the digital video content instead of the image content in general. Also see MPEP § 2143 (I)(B)(G).
Therefore, Appellant’s argument has not been found to be persuasive.


7. The combination of Tanba, Hjul, Redshaw, Barrs, and Hsu fails to teach or
suggest the content includes digital image content and the at least one instruction applies a blurring filter in relation to a pixel of a digital image. (Brief pg. 22-23)

Appellant’s comment that “a blurred image with reduced noise between pixels and decreased pixel variance does not correspond to “the content includes digital image content and the at least one instruction applies a blurring filter in relation to a pixel of a digital image” as recited in claim 23. This is because a blurred image is not a blurring filter in relation to a pixel.”

Examiner respectfully disagree. Examiner would like to point out that claim 23 fails to specifically recite how the blurring filter in relation to a pixel of a digital image. As Broadest Reasonable Interpretation (BRI) and the Plain Meaning of Claim Terms (see MPEP § 2111.01), examiner used Hsu for teaching a system that applies a Gaussian blurring filter on the digital image to reduce noise between pixels and decrease pixel variance in each color channel. (see [0046] lines 1-5, The Gaussian blurring filter performs a function on the digital image to reduce noise between pixels and decrease pixel variance in each color channel. Color channels can be either red, blue and green, referred to herein as RGB, or CMYK, cyan, yellow, magenta and key). Therefore, the blurring filter of Gaussian is in fact that in relation to a pixel of digital image, since the blurring filter is to reduce noise between pixels of the digital image.

The teaching of the Hsu is a teaching or suggestion that would have led one of ordinary skill to modify the Tanba, Hjul, Redshaw and Barrs’s system to arrive at the claimed invention. And, that is a simple substitution of one known element for another to obtain predictable result: The MPEP § 2143(I)(B)(1-3) states that (1) a finding that the prior art contained a device (method, product, etc.) which differed from the claimed device by the substitution of some components (step, element, etc.) with other components; (2) a finding that the substituted components and their functions were known in the art; (3) a finding that one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable. That is the combination of Tanba, Hjul, Redshaw and Barrs’s system merely does not recites applying a blurring filter in relation to a pixel of the digital image content but rather processing digital image content in general. But Hsu teaches applying a Gaussian blurring filter on the digital image to reduce noise between pixels, which was known. In making such a combination, it would have been a simple substitution and would yield the predictable results that allow the Tanba, Hjul, Redshaw and Barrs’s system has the capability to performing Gaussian blurring filter on the digital image to reduce noise between pixels (as applies a blurring filter in relation to a pixel of a digital 
Therefore, Appellant’s argument has not been found to be persuasive.


8. The Examiner has failed to articulate reasoning having a rational underpinning
that would have led one of ordinary skill in the art to combine Tanba and Hjul. (Brief pg. 23-24)

Appellant’s comment that “Hjul does not teach or suggest “reserving the portion of the heap memory.” Since the Examiner’s reason for modifying Tanba with Hjul is not taught or suggested by either of the references, the Examiner has failed to articulate reasoning with some rational underpinning to support the combination”.

Examiner respectfully disagree. Examiner noted that Tanba merely does not recites use of heap memory but rather memory in general. Therefore, Examiner used Hjul for teaching reserving the portion of the heap memory (see Hjul, [0005] lines 2-7, allocation of a requested memory portion is gained…the application may access or allocate a portion of the heap, which may be a memory area reserved; [0009] lines 11-12, a data storage (for example a portion of a RAM, in particular a heap)). 
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the techniques of Tanba with Hjul because Hjul’s teaching of using/reserving the portion of the heap memory for modify the Tanba’s system to arrive at the claimed invention. And, that is a simple substitution of one known element for another to obtain predictable result: The MPEP § 2143(I)(B)(1-3) states that (1) a finding that the prior art contained a device (method, product, etc.) which differed from the claimed device by the substitution of some components (step, element, etc.) with other components; (2) a finding that the substituted components and their functions were known in the art; (3) a finding that one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable. Thus, reserving the portion of the heap memory of the Hjul is a finding that one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable. Also see MPEP § 2143 (I)(B)(G).

In addition, Appellant’s comment that “Tanba describes memory management for digital printing. Hjul describes memory management for wind turbines. The Examiner has used Appellant’s disclosure to justify combining Hjul with Tanba. This is classic impermissible hindsight”.

In response to Appellant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Moreover, Examiner would like to point out that both Tanba and Hjul teach virtual memory management techniques and the combination is only for combining those techniques for improving Tanba memory management with the techniques of Hjul (i.e., heap memory). In making such a combination, a person having ordinary skill in the art prior to the effective filing dated of the claimed invention would have come to this obvious combination only with these two references using one memory management technique to improve the other in the manner set forth in the rejection. 
To the extent that appellant is arguing against the references individually, the examiner reminds the appellant that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
Therefore, Appellant’s argument has not been found to be persuasive,


The Examiner has failed to articulate reasoning having a rational underpinning that would have led one of ordinary skill in the art to combine Redshaw with the
combination of Tanba and Hjul. (Brief pg. 24-25)

Appellant’s comment that “Redshaw does not teach or suggest a “reserved heap memory.” Since the Examiner’s reason for modifying the combination of Tanba and Hjul with the addition of Redshaw is not taught or suggested by any of the references, the Examiner has failed to articulate reasoning with some rational underpinning to support the combination.”

Examiner respectfully disagree. Again, Appellant’s argument against combination is first because of previous arguments against the individual teachings. These are not persuasive for the reasons in arguments above. In addition, Examiner would like to point out that the reserved heap memory is taught by Hjul (see Hjul, [0005] lines 2-7, allocation of a requested memory portion is gained…the application may access or allocate a portion of the heap, which may be a memory area reserved; [0009] lines 11-12, a data storage (for example a portion of a RAM, in particular a heap)). 
Further, Redshaw disclosed the reserved heap memory (see Redshaw, Col 10, lines 51-53, the Display List Memory 305 and the Z Buffer Memory 307 are both part of a single heap of memory, termed the Parameter Memory 309; Col 15, lines 40-43, The reserved z buffer ZB0 can be used for a partial render of one of the macro-tiles…A partial render is performed on macro-tile MT3).
modify the Tanba and Hjul’s system to arrive at the claimed invention. And, that is a simple substitution of one known element for another to obtain predictable result: The MPEP § 2143(I)(B)(1-3) states that (1) a finding that the prior art contained a device (method, product, etc.) which differed from the claimed device by the substitution of some components (step, element, etc.) with other components; (2) a finding that the substituted components and their functions were known in the art; (3) a finding that one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable. Thus, using reserved heap memory for processing the partial image rendering of the Redshaw is a finding that one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable. Also see MPEP § 2143 (I)(B)(G).

Furthermore, in response to Appellant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Moreover, Examiner would like to point out that all three references Tanba, Hjul and Redshaw teach memory management techniques and the combination is for combining those techniques for improving Tanba and Hjul memory management with the techniques of Redshaw. In making such a combination, a person having ordinary skill in the art prior to the effective filing dated of the claimed invention would have come to this obvious combination only with these three references using one memory management technique to improve the other in the manner set forth in the rejection. 
To the extent that appellant is arguing against the references individually, the examiner reminds the appellant that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
Therefore, Appellant’s argument has not been found to be persuasive.


10. The Examiner has failed to articulate reasoning having a rational underpinning that would have led one of ordinary skill in the art to combine Barrs with the combination of Tanba, Hjul, and Redshaw. (Brief pg. 25-26)

Appellant’s comment that “the Examiner’s addition of Barrs to the combination of Tanba, Hjul, and Redshaw is superfluous and is not supported by a rational underpinning”.

Examiner respectfully disagree. First, it is unclear what Appellant is indicating as “superfluous” since Barrs clearly teaches the transferring between virtual memory and heap memory as claimed (see Barrs [0073] lines 1-4, Old objects that are swept or removed to free up memory may be placed onto a disk, such as disk 428. As old objects are moved into virtual memory, the available space in the heap increases). Appellant makes no real attempt to disparage the rationale to combine but merely says it is superfluous. 
Second, Examiner would like to point out that all four references Tanba, Hjul, Redshaw and Barrs teach memory management techniques. It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the techniques of Tanba, Hjul and Redshaw with Barrs because Barrs’s teaching of swapping old data objects from heap memory to virtual memory when the heap memory reaches its capacity would have provided Tanba, Hjul and Redshaw’s system with the advantage and capability to free up the heap memory space which increase the heap memory available space in order to modify the Tanba, Hjul and Redshaw’s system to arrive at the claimed invention. And, that is a simple substitution of one known element for another to obtain predictable result: The MPEP § 2143(I)(B)(1-3) states that (1) a finding that the prior art contained a device (method, product, etc.) which differed from the claimed device by the substitution of some components (step, element, etc.) with other components; (2) a finding that the substituted components and their functions were known in the art; (3) a finding that one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable. Thus, swapping the data objects from heap memory to virtual memory of the Barrs is a finding that one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable. Also see MPEP § 2143 (I)(B)(G).
Thus, utilizing the memory swapping technique of Barrs would indeed result in improved the heap memory available space and to improve the Tanba, Hjul and Redshaw’s system performance.
To the extent that appellant is arguing against the references individually, the examiner reminds the appellant that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
Therefore, Appellant’s argument has not been found to be persuasive.


11. Dependent claims 2, 4-6, 8, 9, 11, 13-19 and 21 are allowable, because they depend from an allowable base claim (Brief pg. 26), 

Examiner respectfully disagree. The appellant has not established that the based claims are allowable, and therefore, the dependent claims are not allowable by virtue of their dependence. Thus the appellant’s argument is not persuasive.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,

/Z.X./Examiner, Art Unit 2195                                                                                                                                                                                                        

Conferees:
/BRADLEY A TEETS/Primary Examiner, Art Unit 2195                                                                                                                                                                                                                                                                                                                                                                                                           /MENG AI T AN/Supervisory Patent Examiner, Art Unit 2195                                                                                                                                                                                                        
                                                                                                                                                                                                        Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.